DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1, 4, 5, 6, 7, 8, 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 6, 7, 8, 9 respectively of US Patent 10,679,102 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1, 4, 5, 6, 7, 8, 9 of the instant application is anticipated by US Patent claims 1, 4, 5, 6, 7, 8, 9 in that claims 1, 4, 5, 6, 7, 8, 9 of the US Patent contain all the limitations of claims 1, 4, 5, 6, 7, 8, 9 of the instant application. Claims 1, 4, 5, 6, 7, 8, 9 of the instant application therefore is not patently distinct from the US Patent claims and as such is unpatentable for obvious-type double patenting. 

Claims of Instant Application 16/889,609
Claims of US PATENT 10,679,102 B2
1. An abnormality detection apparatus comprising: a feature extraction circuit configured to extract a feature point and a feature value of a first image taken by a first camera, and a feature point and a feature value of a second image taken by a second camera; 




a flow calculation circuit configured to calculate, based on the feature value of the first image, a 

to calculate, based on the feature value of the second image, a third optical flow for a feature point of a second partial area included in the second image and a fourth optical flow for a feature point of a second overlapped area included in the second image; 

a first abnormality detection circuit configured to detect an abnormality in the first image based on the first optical flow, and to detect an abnormality in the second image based on the third optical flow; and 


a second abnormality detection circuit configured to detect an abnormality in the first or second image based on a result of a comparison between the second optical flow and the fourth optical flow, wherein a shooting range of the second 
according to a predetermined extraction algorithm, 
a shooting range of the second camera partially overlapping a shooting range of the first camera; a flow calculation circuit configured to calculate an optical flow for the feature point of the first or 








a first abnormality detection circuit configured to detect an abnormality in the first image based on the optical flow for the first image calculated by the flow calculation circuit and detect an abnormality in the second image based on the optical flow for the second image calculated by the flow calculation circuit; and 
a second abnormality detection circuit configured to detect an abnormality in the first or second image based on a result of a comparison between a first index value for the feature point of the first image in a first overlapped area and a second wherein an extraction range for the feature point and the feature value of the first and second images extracted by the feature extraction circuit is composed of a first partial area which is a predetermined partial area in the first image, a second partial area which is a predetermined partial area in the second image, and areas near places in the first and second images predicted as destinations of the feature point of the first and second images, the first abnormality detection circuit detects an abnormality in the first image based on an optical flow for the feature point in the first partial area and detects an abnormality in the second image based on an optical flow for the feature point in the second partial area, the second abnormality detection circuit detects an abnormality by using the feature point in a first overlapped extraction area defined in the first overlapped area and the feature point in a second overlapped extraction area defined in the second overlapped area; the first overlapped extraction area is an area in the first partial area that corresponds to the second partial area, and the second overlapped extraction area is an area in the second partial area that corresponds to the first partial area, and the predetermined extraction algorithm is commonly used when any abnormality is detected by the first abnormality detection circuit and when any abnormality is detected by the second abnormality detection circuit.
4. The abnormality detection apparatus according to claim 1, wherein the second optical flow is obtained by using a predetermined area in the first overlapped area as a tracking range for that optical flow, wherein the fourth optical flow is obtained by using a predetermined area in the second overlapped area as a tracking range for that optical flow, and wherein the first optical flow and the third optical flow are obtained by using a range wider than the tracking range used 
the second  abnormality detection circuit uses an optical flow that is obtained by using a predetermined area in the first overlapped area as a tracking range for that optical flow, and an optical flow that is obtained by using a predetermined area in the second overlapped area as a tracking range for that optical flow, and the first abnormality detection circuit detects an abnormality in the first and second images by using an optical flow that is 

5. The abnormality detection apparatus according to claim 2, wherein the second abnormality detection circuit detects an abnormality by comparing a first frequency distribution and a second frequency distribution, the first frequency distribution being a frequency distribution for numbers of samples for each direction for the optical flow for the feature point in the first overlapped extraction area, the second frequency distribution being a frequency distribution for numbers of samples for each direction for the optical flow for the feature point in the second overlapped extraction area.
6. The abnormality detection apparatus according to claim 5, further comprising a comprehensive determination circuit configured to make a final determination on presence/absence of an abnormality in the first or second image based on detection results of the first and second abnormality detection circuits, and wherein the comprehensive determination circuit is 


7. The abnormality detection apparatus according to claim 1, further comprising a comprehensive determination circuit configured to make a final determination on presence/absence of an abnormality in the first or second image based on detection results of the first and second abnormality detection circuits, wherein the comprehensive determination circuit makes the final determination while giving a higher priority to the detection result of the second abnormality detection circuit than to the detection result of the first abnormality detection circuit.
8. The abnormality detection apparatus according to claim 1, wherein the first abnormality detection circuit is configured to: detect an abnormality in the first image based on whether or not temporal changes of a moving direction 


9. A vehicle system comprising: a first camera disposed in a vehicle, the first camera being configured to shoot a surrounding of the vehicle; a second camera disposed in the vehicle so that its shooting range partially overlaps a shooting range of the first camera, the second camera being configured to shoot a surrounding of the vehicle; a feature extraction circuit configured to extract a feature point and a feature value in a first image taken by the first camera, and a feature point and a feature value in a second image taken by the second camera according to a predetermined extraction algorithm; a flow calculation circuit configured to calculate an optical flow for the feature point of the first or second images extracted by the feature extraction circuit based on the feature value of that feature point of the first or second images, respectively; a first abnormality detection circuit configured to detect an abnormality in the first image based on the optical flow for the first image calculated by the flow calculation circuit and detect an abnormality in the second image based on the optical flow for the second image calculated by the flow calculation circuit; and a second abnormality detection circuit configured to detect an abnormality in the first or second image based on a result of a comparison between a first index value for the feature point of the first image in a first overlapped area and a second index value for the feature point of the second image in a second overlapped area, the first overlapped area being an area in the first image that overlaps the second image, the second overlapped area being an area in the second image that overlaps the first image, wherein an extraction range for the feature point and the feature value of the first and second images extracted by the feature extraction circuit is composed of a first partial area which is a predetermined partial area in the first image, a second partial area which is a predetermined partial area in the second image, and areas near places in the first and second images predicted as destinations of the feature point of the first and second images, the first abnormality detection circuit detects an abnormality in the first image based on an optical flow for the feature point in the first partial area and detects an abnormality in the second image based on an optical flow for the feature point in the second partial area, the second abnormality detection circuit detects an abnormality by using the feature point in a first overlapped extraction area defined in the first overlapped area and the feature point in a second overlapped extraction area defined in the second overlapped area; the first overlapped extraction area is an area in the first partial area that corresponds to the second partial area, and the second overlapped extraction area is an area in the second partial area that corresponds to the first partial area, and the predetermined extraction algorithm is commonly used when any abnormality is detected by the first abnormality detection circuit and when any abnormality is detected by the second abnormality detection circuit.


Claims 10, 14, 17 and 18 of the instant application is anticipated by the US Patent claims 11, 15, 18 and 19 respectively in that claims 11, 15, 18 and 19 of the US Patent contain all the limitations of claims 10, 14, 17 and 18 of the instant application. Claims 10, 14, 17 and 18 of the instant application therefore is not patently distinct from the US Patent claims and as such is unpatentable for obvious-type double patenting. This is not repeated in the table above.

Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the nonstatutory double patenting rejection(s), set forth in this Office action. It is noted that numerous attempts to contact the applicant’s representative were unsuccessful. 
Regarding claim 1, the prior art of record, alone or in combination, fails to teach at least “a flow calculation circuit configured to calculate, based on the feature value of the first image, a first optical flow for a feature point of a first partial area included in the first image and a second optical flow for a feature point of a first overlapped area included in the first image, and to calculate, based on the feature value of the second image, a third optical flow for a feature point of a second partial area included in the second image and a fourth optical flow for a feature point of a second overlapped area included in the second image; a first abnormality detection circuit configured to detect an abnormality in the first image based on the first optical flow, and to detect an abnormality in the second image based on the third optical flow; a second abnormality detection circuit configured to detect an abnormality in the first or second image based on a result of a comparison between the second optical flow and the fourth optical flow”.

At best, Podichuk et al (US 20180053300) teaches in ¶0071-0080 systems and method for identifying a region of interest with a high probability of containing a lesion or abnormality.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648. The examiner can normally be reached Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/KEVIN KY/Primary Examiner, Art Unit 2669